DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application filed 9/2/2021 and preliminary amendments filed 2/15/2022.
Claims 1-16 have been canceled by preliminary amendment.
Claims 17-32 are newly added. 
Claims 17-32 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 9/2/2021. 
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Continuation
This application is a continuation application of U.S. Application No. 14/697,841 filed on 4/28/2015 (“Parent Application”), now US Patent 11,138,617. See MPEP §201.07.  In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A.2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Pending Claims 17-32 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-16 of U.S. Patent 11,138,617 (previously US application 14/697,841) as shown below and therefore, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed by the instant application, as shown in the claims comparison provided below, is broader than the claims of the patent and is fully disclosed in the patent. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Examiner notes claims 17 and 25 of the instant application are parallel claims differing only in that claim 17 is directed towards a generic system for implementing a method as recited in claim 25. 

Exemplary Independent claim of Instant Application 17/465,039
Exemplary Independent claims of Patent 11,138,617
Claim 17:
A system, comprising: an interface, which is configured to receive traffic from a mobile network; and a processor, which is configured to: analyze network traffic of a communication terminal of a user to determine a plurality of characteristics of the network traffic; 



estimate, from the network traffic, a plurality of classes of the unrecognized applications that are installed on the communication terminal; 


create a subset of the plurality of classes which comprises the plurality of classes with at least one of applications that are most commonly used or applications that are least-used removed; 


create a combination of applications that are indicative of demographic attributes using the subset of the plurality of classes; 






determine a respective usage pattern of each of the subset of the plurality of classes over time; and 


dynamically deduce and update, by tracking added or removed applications or classes over time, a demographic profile of the user of the communication terminal from the combination of applications and the respective usage pattern of each of the subset of the plurality of classes.
Claim 1:
A system, comprising: an interface, which is configured to receive traffic from a mobile network; and a processor, which is configured to: analyze network traffic of a communication terminal of a user to determine a plurality of characteristics of the network traffic, wherein the traffic is of a plurality of unrecognized applications, 

estimate, from the plurality of characteristics, a plurality of classes of the unrecognized applications that are installed on the communication terminal, without identifying the unrecognized applications, 

exclude from the plurality of classes one or more of the plurality of classes corresponding to at least one of applications that are most commonly used or applications that are least-used, 


create a combination of applications that are indicative of demographic attributes using the plurality of classes after excluding the one or more of the plurality of classes from the plurality of classes to remove the at least one of applications that are most commonly used or applications that are least-used from the combination of applications,

 determine a respective usage pattern of each of the plurality of classes over time after excluding the one or more of the plurality of classes from the plurality of classes, and 

dynamically deduce and update, by tracking added or removed applications or classes over time and using machine learning models, a demographic profile of the user of the communication terminal from the combination of applications and the respective usage pattern of each of the plurality of classes after excluding the one or more of the plurality of classes from the plurality of classes.



Official Notice / Admitted Prior Art
With regard to claims 20 and 28 the common knowledge declared to be well-known in the art (i.e. before the effective filing date of the claimed invention it was old and well known to a person of ordinary skill in the art that IP traffic may be encrypted such as by using HTTPS) has been taken to be admitted prior art because the Applicant failed to traverse the Examiner’s assertion of Official Notice in the parent application. To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by Applicant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice is inadequate.  Support for the Applicant’s assertion should be included. Because Applicant failed to traverse Examiner’s Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 17 and 25: 
dynamically deduce and update, by tracking added or removed applications or classes over time, a demographic profile of the user of the communication terminal from the combination of applications and the respective usage pattern of each of the subset of the plurality of classes. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the steps, as drafted, are not technical in nature and are not proposing a technical solution to a technical problem; instead, the steps are a business decision to profile users based on their app usage and thus falling into Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of a generic computer components (e.g. an interface, which is configured to receive traffic from a mobile network, etc…) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case profiling users of applications) or serve as insignificant extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “receiving traffic from a mobile network; analyzing network traffic of a communication terminal of a user to determine a plurality of characteristics of the network traffic; estimating, from the network traffic, a plurality of classes of the unrecognized applications that are installed on the communication terminal; creating a subset of the plurality of classes which comprises the plurality of classes with at least one of applications that are most commonly used or applications that are least-used removed; creating a combination of applications that are indicative of demographic attributes using the subset of the plurality of classes; determining a respective usage pattern of each of the subset of the plurality of classes over time …”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “receiving traffic” nor when recited at this high-level of generality is applicant’s invention directed towards a new techynique of “analyzing network traffic”; instead, such analysis at this high-level of generality is merely a generic data-gathering step. Furthermore, the estimating and creating steps are data-gathering steps as well, e.g. creating a subset is merely gathering data into subsets of data – there is nothing technical here. Instead, these features merely serve to generally “apply” the aforementioned concepts and link them to a field of use or are insignificant extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. interface, which is configured to receive traffic from a mobile network; and a processor, which is configured) and “link” them to a field of use (i.e. targeted advertising/marketing), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 18 and 26 recite the following: “wherein the processor is configured to estimate the classes of the applications and deduce the demographic profile irrespective of content of the traffic.” However, this is merely part of the abstract idea but not significantly more.
 Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 18, 19, 21, 25, 26, 27, 29 are rejected under 35 U.S.C. 103 as obvious over Wilkinson et al. (U.S. 2013/0166730 A1; hereinafter, "Wilkinson") in view of Padidar (U.S. 9,152,694 A1; hereinafter, "Padidar") in view of Grigorovici (U.S. 2014/0330643 A1; hereinafter, "Grigorovici")

Claims 17, 25:
A method, comprising: 
receiving traffic from a mobile network (Wilkinson, see at least [0003]-[0007], [0027]-[0035], and [0058]-[0060], teaching: network monitoring system 100 may be configured to sample (e.g., unobtrusively) related data packets for a communication session in order to track the same set of user experience information for each session and each client without regard to the protocol (e.g., HTTP, RTMP, RTP, etc.) used to support the session; “…method may include identifying vectors representing network events observed by a network monitoring system, each vector including: a dimension,… the dimension may include an International Mobile Equipment Identity (IMEI),…User Agent (UA) Profile, …Application, Location, Mobile Country Code (MCC), …etc…”);
analyzing network traffic of a communication terminal of a user to determine a plurality of characteristics of the network traffic (Wilkinson, see at least [0027], [0032]-[0033], and [0043] teaching “traffic analyzer” and “monitoring probe 205 and/or engine 210 may analyze traffic intelligently to distinguish high-value traffic from low-value traffic (or any other selected forms traffic) based on a set of heuristics. Examples of such heuristics may include, but are not limited to, traffic having a common source [a first characteristic] or destination address [a second characteristic], a common subscriber identifier [another characteristic], a common transport protocol, a common port number, a common content type, etc... Depending upon the different type of traffic, a different sampling rule (or set of rules) may apply. Each rule may in turn dictate a portion of that traffic that will be used in subsequent processing such as, for example, the calculation of KPis or the like. Examples of KPis may include, but are not limited to, service performance indicators, network congestion indicators, connection maintenance indicators, service quality indicators, and/or network availability indicators… and [perform] deep packet inspection (DPI) analysis…”; Wilkinson analyzes traffic regardless of application and may not know or recognize, when the traffic is first received, from which application the traffic originated [therefore unrecognized applications] – e.g. per [0032] “monitoring system 100 may be configured to capture packets that are transported across network 115. In some embodiments, packet capture devices may be non-intrusively coupled to network links to capture substantially all of the packets transmitted across the links”);
Although Wilkinson teaches the above limitations, and Wilkinson teaches per at least [0003]-[0007], that it is well known that systems monitor network traffic via probe devices, then process that traffic to derive actionable information as it pertains to subscriber behavior (application usage, service usage, etc.), and may identify vectors representing network events, each vector including: a dimension, etc… where a dimension may include a User Agent Profile, and as already noted (supra) he teaches he analyzes traffic intelligently which may include analyzing traffic according to “a common transport protocol” and uses Deep Packet Inspection Analysis to calculate service performance indicators, Wilkinson may not explicitly teach his analysis of information associated with user app usage is for estimating a class or classes of applications, etc. as recited below. However, regarding these features, Wilkinson in view of Padidar teaches the following: 
estimating, from the network traffic, a plurality of classes of the unrecognized applications that are installed on the communication terminal (Padidar, see at least [5:15-26] and [5:43-54], teaching: “…using the classification engine to classify the app (e.g., into one or more app categories) based on one or more features/feature [characteristics] sets ( e.g., network traffic activity/patterns,…)” and see also per at least [6:1-7:60], teaching classification is based upon data gathered about Apps, e.g. MDCE 118 scrapes and downloads apps from app stores. For each app, MDCE 118 analyzes the app, and extracts metadata from the app. This extracted metadata is used in training the classifier – e.g. see at least [11:5-13:20]; the data of an unrecognized app is used, via a trained classifier, to classify the app based on network traffic activity patterns, even if the name/identity of the app is not known); 
creating a subset of the plurality of classes which comprises the plurality of classes with at least one of applications that are most commonly used or applications that are least-used removed (Padidar, see at least [4:58-5:26] in view of at least [12:1-14:34] e.g.: “…Example classification models can include classifying apps based on one or more of the following: app type, common characteristics (e.g., URL/ hostname or other characteristics),…”, where “…For example, analyzed games in some cases have been shown to be associated with the following behaviors that are common among most games based on a sample analysis of a dataset of gaming apps: accessing an Internet connection [application that is most commonly used]; including a graphics library (e.g., OpenGL library or another graphics library); accessing a camera; and sending SMS messages to one or more contacts. In this example dataset analysis of gaming apps, it was also observed that gaming apps do not perform the behavior [applications that are least-used removed] of killing background processes (e.g., which can be used as an attribute to infer that such is either a risky game or that the app should be classified into a different category)…”); 
creating a combination of applications that are indicative of demographic attributes using the subset of the plurality of classes (Padidar, again see at least [12:1-14:34] teaching, e.g.: “…combinations of such attributes can be used to provide a probability score value for such attribute combinations (e.g., if approximately 80% of the analyzed apps in the application training data set that include the OpenGL Library, accessing the Internet, accessing the camera, and sending out SMS messages to one or more contacts were classified as “gaming apps” [combination of applications that are indicative of a demographic attribute, e.g. demographic: likes games], then the probability value for this particular combination of attributes can be set to be equal to a 0.8 value)… For example, analyzed games in some cases have been shown to be associated with the following behaviors that are common among most games based on a sample analysis of a dataset of gaming apps: accessing an Internet connection; including a graphics library ( e.g., OpenGL library or another graphics library); accessing a camera; and sending SMS messages to one or more contacts. In this example dataset analysis of gaming apps, it was also observed that gaming apps do not perform the behavior of killing background processes ( e.g., which can be used as an attribute to infer that such is either a risky game or that the app should be classified into a different category)...”;); 
determining a respective usage pattern of each of the subset of the plurality of classes over time (Padidar, see at least [3:59-64] teaching: “…a given app can be classified into one or more app categories (e.g., in some cases, calculating probabilities/scores for associating the app with each of the one or more categories)…”; where per at least [5:15-54], Padidar teaches: “…using the classification engine to classify the app (e.g., into one or more app categories) based on one or more features/feature sets (e.g., network traffic activity/patterns,…)”; i.e. the activity/pattern [usage pattern] of an app is used to classify the app and hence the usage pattern of all apps in this category [subset] share a similar activity/pattern [usage pattern]); and 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Padidar (directed towards classifying apps based on analyzed features as well as activity/pattern [usage pattern], of such apps, etc…) which are applicable to a known base device/method of Wilkinson (who is already directed towards a monitoring system which includes capturing and analyzing media and signaling data packets from networks to characterize IP traffic by links, nodes, and applications, etc… as well as identifying vectors including User Agent Profiles, etc…) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Padidar to the device/method of Wilkinson in order to realize Wilkinson would benefit by further characterizing his User Agent Profile by the IP traffic application categories according to the techniques of Padidar because Wilkinson and Padidar are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
	Although Wilkinson/Padidar teach the aforementioned limitations, they may not explicitly teach the following. However, regarding this feature, Wilkinson/Padidar in view of Grigorovici teaches the following:.
dynamically deducing and updating, by tracking added or removed applications or classes over time, a demographic profile of the user of the communication terminal from the combination of applications and the respective usage pattern of each of the subset of the plurality of classes (Grigorovici, see at least [0032]-[0034], e.g.: “…Regarding application usage models, it is possible to determine what demographic is implied by a given level of use on each application and then apply these estimates back to particular devices…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Grigorovici (directed towards tracking user app usage patterns [tracking added or removed applications or classes over time] as part of a user’s demographic profile) which is applicable to a known base device/method of Wilkinson/Padidar (directed towards monitoring and characterizing IP network traffic including by app category usage and user agent profile) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Grigorovici to the device/method of Wilkinson/Padidar such Wilkinson/Padidar’s user agent profile might be updated with app usage pattern (including tracking added or removed apps) because Wilkinson/Padidar and Grigorovici are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious

Claims 18, 26:
The combination Wilkinson/Padidar/Grigorovici teach the limitations upon which these claims depend. Furthermore, Wilkinson teaches the following: …wherein analyzing the traffic, estimating the classes of the applications and deducing the demographic profile are performed irrespective of content of the traffic (Wilkinson, see at least [0033]; the analyzed IP traffic is characterized by links, nodes, applications, and servers; these are irrespective of content of the traffic.)

Claims 19, 27:
The combination Wilkinson/Padidar/Grigorovici teach the limitations upon which these claims depend. Furthermore, Wilkinson teaches the following: …wherein analyzing the traffic is performed passively, without communicating with the given communication terminal (Wilkinson, see at least [0027] and [0033]-[0035] teaching that the network monitoring system 100 may be configured to sample (e.g., unobtrusively) related data from the network; Wilkinson does not teach that he communicates directly with the user terminal for the purpose of analyzing traffic from the terminal for which traffic is being monitored).

Claims 21, 29:
Although the combination Wilkinson/Padidar/Grigorovici teach the limitations upon which these claims depend, Wilkinson may not explicitly teach the nuance of the below limitations. However, regarding these features, Wilkinson in view of Padidar teaches the following:
…wherein analyzing the traffic comprises obtaining metadata of a recognized application from an application store, assessing a similarity between the metadata and attributes of an unrecognized application installed on the given communication terminal, and classifying the unrecognized application based on the similarity (Padidar, see at least [3:59-64] teaching: “…a given app can be classified into one or more app categories ( e.g., in some cases, calculating probabilities/scores for associating the app with each of the one or more categories)…”; and see also [5:15-26] and [5:43-54], teaching: “…using the classification engine to classify the app (e.g., into one or more app categories) based on one or more features/feature sets ( e.g., network traffic activity/patterns,…” and see also at least [6:1-7:60], teaching classification is based upon data gathered about Apps, e.g. MDCE 118 scrapes and downloads apps from app stores. For each app, MDCE 118 analyzes the app, and extracts metadata from the app. This extracted metadata is used in training the classifier – e.g. see at least [11:5-13:20], see also at least [16:25-32] teaching: “In some embodiments, a common characteristics classification model is provided. In a common characteristics classification model, aspects that are considered are general similarities found in each application. For instance, hostnames, URLs, and IPs (e.g., and or various other attributes) can be used to determine if an application is similar to any other application(s) in terms of network activity.”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Padidar which is applicable to a known base device/method Wilkinson to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Padidar with the device/method of Wilkinson in order to realize that Wilkinson who already tracks and analyzes user app usage, would benefit from applying the techniques of Padidar to categorize applications in use by comparing metadata of one app with metadata of a known app from an app store and determining a similarity based on network activity because Padidar is pertinent to the problems addressed by Wilkinson and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious..

Claims 20, 28 are rejected under 35 U.S.C. 103 as obvious over Wilkinson in view of Padidar and Grigorovici in view of Applicant Admitted Prior Art.

Claims 20, 28:
Although the combination Wilkinson/Padidar/Grigorovici teach the limitations upon which these claims depend, and Wilkinson (see at least [0037]-[0038]) teaches HTTP, RTMP, RTP, etc… and that any suitable protocol may be used to send traffic over the network and this traffic may be monitored, Wilkson may not explicitly teach encryption protocols or that at least part of the IP traffic, which is monitored, may be encrypted. However, Wilkinson in view of Applicant Admitted Prior Art teaches the following: …wherein at least part of the traffic is encrypted (Applicant Admitted Prior Art: before the effective filing date of the claimed invention it was well known to a person of ordinary skill in the art that IP traffic may be encrypted such by using HTTPS.) In view of these findings, the Examiner finds that it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to realize that the IP traffic which Wilkinson monitors may be sent via HTTPS protocols and therefore at least part of the traffic would be encrypted because this would be a suitable protocol to send IP traffic and because according to MPEP 2143(I) (B) Simple substitution of one known element for another (i.e. HTTPS for HTTP) to obtain predictable results is obvious..


Claims 22, 23, 24, 30, 31, 32 are rejected under 35 U.S.C. 103 as obvious over Wilkinson in view of Padidar in view of Grigorovici and further in view of Krishnaswanmy (U.S. 2010/0203876 A1; hereinafter, "Krishnaswanmy").

Claims 22, 30:
Although the combination Wilkinson/Padidar/Grigorovici teach the limitations upon which these claims depend, they may not teach the nuance of the below limitation. However, regarding this feature Krishnaswanmy teaches the following:
…wherein analyzing the traffic comprises excluding one or more predefined classes of the applications prior to deducing the demographic profile (Krishnaswanmy, see at least [0057]-[0058] and [0064] teaching: “…Just as the second example illustrates how a demographic classification of the user may be inferred given information regarding two categories [classes] of events (e.g. usage behavior), alternative embodiments can infer a user's demographic classification given usage information regarding a plurality of usage event categories…As discussed above, a specific mobile device usage event may be any of a wide variety of actions or settings, such as, for example, the transmission of SMS messages by a user and/or the frequency at which a user uses an MP3 player application...” Examiner notes that using only two categories [class] of events [app usage, such as an MP3 player application] instead of a plurality, excludes the rest of the plurality of other categories [classes]of such events [applications used])
In view of these findings, the Examiner understands that excluding at least one category [class] of event [app usage] prior to deducing the demographic profile of a user is merely applying a known technique contemplated by Krishnaswanmy which is applicable to a known base device/method Wilkinson/Padidar/Grigorovici to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Chou with the device/method of Wilkinson/Padidar/Grigorovici in order to realize that Wilkinson/Padidar/ Grigorovici who already infer demographics of users based on app categories [classes] and usage behaviour may also use a limited number of such categories [classes] prior to inferring [deducing] the demographic profile of the user – one would be motivated to do this to reduce the computational time required to deduce a user demographic profile and also because Krishnaswanmy, Wilkinson/Padidar/Grigorovici are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.).

Claims 23, 31:
Although the combination Wilkinson/Padidar/Grigorovici teach the limitations upon which these claims depend, they may not teach the nuance of the below limitation. However, regarding this feature Krishnaswanmy teaches the following:
…wherein the demographic profile comprises one or more demographic attributes, and wherein deducing the demographic profile comprises assigning a confidence score to at least one of the demographic attributes (Krishnaswanmy, see at least [0041]-[0044] teaching determining likelihood [confidence] in inferring user demographics such as age based on application usage behavior; e.g. how often a user sends sms messages may be used to infer age, etc…; see also at least [0057]-[0064])
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Krishnaswanmy which is applicable to a known base device/method Wilkinson/Padidar/Chou to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Krishnaswanmy with the device/method of Wilkinson/Padidar/Chou in order to realize that Wilkinson/Padidar/Chou would benefit by applying the same technique as Krishnaswanmy to assign a likelihood [confidence] to the demographic attribute inferred from the app usage because Krishnaswanmy and Wilkinson/Padidar/Chou are all analogous art in the same field of endeavor and according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.)

Claims 24, 32:
Although the combination Wilkinson/Padidar/Grigorovici teach the limitations upon which these claims depend, they may not teach the nuance of the below limitation. However, regarding this feature Krishnaswanmy teaches the following:
…wherein the demographic profile comprises at least one demographic attribute selected from a group of attributes consisting of age, gender, ethnic origin, mother tongue, marital status, education, occupation, employment, income level, number of people in household and residence type (Krishnaswanmy, see at least [0041]-[0044] teaching determining likelihood [confidence] in inferring user demographics such as age based on application usage behavior; e.g. how often a user sends sms messages may be used to infer age, etc…; see also at least [0057]-[0064])
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Krishnaswanmy which is applicable to a known base device/method Wilkinson/Padidar/Chou to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Krishnaswanmy with the device/method of Wilkinson/Padidar/Chou in order to realize that Wilkinson/Padidar/Chou would benefit by applying the same technique as Krishnaswanmy to assign a likelihood [confidence] to the demographic attribute inferred from the app usage because Krishnaswanmy and Wilkinson/Padidar/Chou are all analogous art in the same field of endeavor and according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.)

Conclusion
The following prior art is made of record although not relied upon as it is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622